NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-35966

                Plaintiff-Appellee,             D.C. Nos.    4:16-cv-00073-BMM
                                                             4:06-cr-00080-BMM-1
 v.

SEASON HOPE EAGLEMAN,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                           Submitted October 22, 2019**
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.

      Season Hope Eagleman appeals the district court’s order denying her motion

to vacate her sentence imposed in connection with Count Two of the indictment:

use of a firearm during a crime of violence under 18 U.S.C. § 924(c)(1)(A), where

the predicate “crime of violence” is assault with a dangerous weapon under 18


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 113(a)(3). We affirm.

      For the reasons set forth in our concurrently filed opinion in United States v.

Gobert, No. 17-35970, we hold that assault with a dangerous weapon qualifies as a

crime of violence under § 924(c)(3)(A).

      AFFIRMED.




                                          2